Exhibit 10.1

EMPLOYMENT AGREEMENT

This employment agreement (“Agreement”), dated as of March 21, 2013, is between
Universal Insurance Holdings, Inc. a Delaware corporation (“Company”), and
Stephen J. Donaghy (“Executive”).

WHEREAS, the parties wish to establish the terms of Executive’s employment with
the Company.

Accordingly, the parties agree as follows:

1. Employment and Acceptance. The Company will employ Executive, and Executive
will accept employment, subject to the terms of this Agreement, effective as of
February 22, 2013 (“Effective Date”).

2. Term. Subject to earlier termination pursuant to Section 5, this Agreement
and the employment relationship hereunder will continue from the Effective Date
until December 31, 2014. As used in this Agreement, the “Term” means the period
beginning on the Effective Date and ending on the date Executive’s employment
terminates in accordance with this Section 2 or Section 5. In the event that
Executive’s employment terminates, the Company’s obligation to continue to pay
all Base Salary and other benefits then accrued will terminate except as may be
provided for in Section 5.

3. Duties and Title.

3.1 Title. The Company will employ Executive to render full-time services to the
Company, its parent, its subsidiaries and its affiliates (singularly, “Related
Company” or collectively, “Related Companies”). The Company will employ
Executive as Chief Administrative Officer, reporting to the Chief Executive
Officer and Chief Operating Officer of the Company.

3.2 Duties. Executive will have such authority and responsibilities and will
perform such duties as the Company, its Chief Executive Officer or its Chief
Operating Officer may assign, commensurate with his position. Executive will
devote all his full working-time and attention to the performance of such duties
and to the promotion of the Company’s or a Related Company’s business and
interests.

3.3 Other Business Activities. Executive may not engage in any activity that
conflicts with the Company’s or a Related Company’s interests or would
materially interfere with the performance of Executive’s duties to the Company,
as determined by the Company in its sole discretion. Executive may not hold,
directly or indirectly, an ownership interest of more than 2% in any entity
which competes with the Company or a Related Company, as determined by the
Company in its sole discretion.



--------------------------------------------------------------------------------

4. Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement, the Company will provide Executive the
following during the Term:

4.1 Base Salary. The Company will pay Executive an annual base salary of
$750,000, payable in accordance with the Company’s customary payroll practices,
which shall be increased by 7.25% on January 1, 2014 over the rate in effect on
the Effective Date (“Base Salary”).

4.2 Annual Bonus. Executive shall receive an annual bonus of one and one-half
percent (1.5%) of the Company’s annual after-tax profit, which shall be computed
as at December 31 of each year of the Term of this Agreement (with such bonus
for calendar year 2013 based on January 1, 2013 and not the Effective Date) (the
“Annual Bonus”); provided, however, that in no event shall any bonus due and
owing under this Section 4.2 be paid to Executive later than March 15 of the
year following the year in which it was earned; provided, further, that the
payment of any bonus pursuant to this Section 4.2 shall be contingent upon the
Company’s shareholders approving the bonus formula described in this Section 4.2
at the Company’s annual meeting of shareholders in 2013, and should the
Company’s shareholders fail to approve the bonus formula described in this
Section 4.2, Executive shall have no right or entitlement under this
Section 4.2. For the avoidance of doubt, if Executive has earned a bonus under
this Section 4.2, he need not be employed on the bonus payment date to receive
such bonus, provided, that he is employed through December 31 of the year to
which the bonus relates.

4.3 Participation in Executive Benefit Plans. Executive is entitled, if and to
the extent eligible, to participate in the Company’s benefit plans generally
available to Company employees in similar positions. Executive is eligible to
participate in the Company’s equity incentive plans, including the 2009 Omnibus
Incentive Plan, as it may be amended from time to time (“Plan”), at the
Company’s sole discretion.

4.4 Vacation. Executive will receive paid vacation of twenty-one (21) business
days per fiscal year. Unused vacation days will be forfeited at the end of each
fiscal year. Executive is not entitled to payment for unused vacation days upon
the termination of employment. Notwithstanding the foregoing, for the fiscal
year containing the Effective Date, Executive will receive twenty-one
(21) business days of paid vacation.

4.5 Expense Reimbursement. The Company will reimburse Executive for all
appropriate business expenses Executive incurs in connection with Executive’s
duties under this Agreement in accordance with the Company’s policies as in
effect from time to time.

4.6 Automobile Allowance. During the Term, the Company will pay Executive a
monthly car allowance of $500 for the purposes of obtaining and maintaining an
automobile to facilitate the performance of Executive’s duties.

4.7 Insurance. During the Term, the Company will pay applicable premiums on a
$1,000,000 term life insurance policy on Executive payable to Executive’s
designee.

4.8 Restricted Stock Grants. Subject to his continued employment through the
applicable grant dates and vesting dates (except as otherwise provided herein),
Executive is entitled to receive (1) a time-based award of 100,000 restricted
shares granted on

 

2



--------------------------------------------------------------------------------

a date specified by the Compensation Committee in April, 2013 and vesting in
April, 2014, and (2) a time-based award of 200,000 restricted shares granted on
a date specified by the Committee in April, 2014, with 100,000 of such
restricted shares vesting on December 31, 2014 and the remaining 100,000
restricted shares vesting on December 31, 2015. No grant shall occur unless
Executive has remained in the continuous full-time employ of the Company through
the applicable grant date or if Executive’s employment has ended for any reason
(including death) prior to the applicable grant date, and, except as provided in
Section 5, no award, once granted, shall vest unless Executive remains in the
continuous employ of the Company through the applicable vesting date or if
Executive’s employment has ended for any reason (including death) prior to the
applicable vesting date. Each grant shall be subject to the terms and conditions
of the applicable restricted stock award and shall be governed by the Plan and
other applicable award documentation.

4.9 Subject to his continued employment through the applicable grant dates and
vesting dates (except as otherwise provided herein), Executive is entitled to
receive (1) a time-based award of 100,000 restricted shares granted on a date
specified by the Compensation Committee in April, 2013 and vesting in April,
2014, and (2) a time-based award of 200,000 restricted shares granted on a date
specified by the Committee in April, 2014 and vesting as to (A) 100,000 shares
on December 31, 2014 and (B) 100,000 shares on December 31, 2015. No grant shall
occur unless Executive has remained in the continuous full-time employ of the
Company through the applicable grant date or if Executive’s employment has ended
for any reason (including death) prior to the applicable grant date, and, except
as provided in Section 5, no award, once granted, shall vest unless Executive
remains in the continuous employ of the Company through the applicable vesting
date or if Executive’s employment has ended for any reason (including death)
prior to the applicable vesting date. Each grant shall be subject to the terms
and conditions of the applicable restricted stock award and shall be governed by
the Plan and other applicable award documentation.

5. Termination of Employment.

5.1 Payment Upon Termination. If Executive’s employment terminates for any
reason, Executive will receive, within 30 days of termination, a lump sum cash
payment equal to (1) accrued but unpaid Base Salary through the date of
termination, (2) any employee benefits Executive may be entitled to pursuant to
the Company’s employee benefit plans through the date of termination and
(3) expenses reimbursable under Section 4.5 incurred but not yet reimbursed to
Executive through the date of termination.

5.2 Payment Upon Termination Without Cause. If during the Term the Company
terminates Executive’s employment without Cause (which may be done at any time
without prior notice), within 30 days of termination Executive will receive, in
addition to the payment specified in Section 5.1, a lump-sum cash payment equal
to Executive’s Base Salary for a period equal to the remaining Term of the
Agreement, provided Executive executes (without revocation) a valid release
agreement in a form reasonably acceptable to the Company. The Company will have
no obligation to provide the benefits set forth in this Section 5.2 in the event
that Executive breaches the provisions of Section 6. For purposes of this
Agreement, “Cause” means, as determined by Company (or its designee),
(1) Executive’s material breach of Executive’s obligations or representations
under this Agreement, (2) Executive’s arrest

 

3



--------------------------------------------------------------------------------

for, conviction of or plea of nolo contendere to a felony, (3) Executive’s acts
of dishonesty resulting or intending to result in personal gain or enrichment at
the Company’s or a Related Company’s expense, (4) Executive’s fraudulent,
unlawful or grossly negligent conduct in connection with Executive’s duties
under this Agreement, (5) Executive’s engaging in personal conduct which
seriously discredits or damages the Company or a Related Company,
(6) contravention of the Company’s specific lawful directions or continuing
inattention to or continuing failure to adequately perform the duties described
under Section 3.2, (7) Executive’s material breach of the Company’s manuals,
written policies, codes or procedures, (8) initiation of a regulatory inquiry,
investigation or proceeding regarding Executive’s performance of duties on the
Company’s or a Related Company’s behalf or (9) breach of Executive’s covenants
set forth in Section 6 below before termination of employment. A termination for
Cause is effective immediately or on such other date set forth by the Company.

5.3 Payment Upon Termination for Good Reason. If during the Term Executive
terminates Executive’s employment for Good Reason, within 30 days of termination
Executive will receive, in addition to the payment specified in Section 5.1, a
lump-sum cash payment equal to Executive’s Base Salary for a period equal to the
remaining Term of the Agreement, provided Executive executes (without
revocation) a valid release agreement in a form reasonably acceptable to the
Company. The Company will have no obligation to provide the benefits set forth
in this Section 5.3 in the event that Executive breaches the provisions of
Section 6. For purposes of this Agreement, “Good Reason” means, without
Executive’s consent, the Company’s material breach of the Agreement. Executive
must notify the Company in writing within 30 days of the occurrence of any
breach constituting Good Reason. Executive must give the Company 30 days
following receipt of such written notice to cure the breach.

5.4 Termination Because of Death. If Executive’s employment terminates because
of Executive’s death, within 30 days of termination Executive’s legal
representatives will receive, in addition to the payments specified in
Section 5.1, a lump-sum cash payment equal to Executive’s unpaid Base Salary
from the date of termination through the last day of the month in which
Executive’s death occurred and any employee benefits Executive may be entitled
to pursuant to the Company’s employee benefit plans through such period.

5.5 Termination Because of Disability. The Company may terminate Executive’s
employment because of Executive’s Disability. For purposes of this Agreement,
“Disability” means a determination by the Company that, as a result of a
physical or mental injury or illness, Executive is unable to perform the
essential functions of Executive’s job with or without reasonable accommodation
for a period of 90 consecutive days or 60 days in any six (6)-month period.

5.6 Termination in Connection with a Change in Control.

(a) Payment. In the event that, in connection with a Change in Control (as
defined below) during the Term, Executive’s employment with the Company is
involuntarily terminated by the Company other than for Cause or if Executive
resigns for Good Reason upon or within twenty-four (24) months following such
Change in Control (notwithstanding the expiration of the Term), then, in lieu of
any severance or other amounts payable by the Company

 

4



--------------------------------------------------------------------------------

under Section 5 of this Agreement or otherwise in connection with Executive’s
termination of employment, the Company or its successor shall pay Executive no
later than the sixtieth day following such termination of employment in
connection with a Change in Control a cash lump sum amount equal to twenty-four
(24) months of Executive’s Base Salary at the time of such Change in Control. In
addition, upon a Change in Control, all options held by Executive shall vest and
become immediately exercisable. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if (1) there shall be consummated
(A) any consolidation or merger in which the Company is not the continuing or
surviving corporation or pursuant to which shares of the Company’s common stock
would be converted into cash, securities or other property, other than a
consolidation or a merger having the same proportionate ownership of common
stock of the surviving corporation immediately after the consolidation or merger
or (B) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions other than in the ordinary course of business of
the Company) of all, or substantially all, of the assets of the Company to any
corporation, person or other entity which is not a direct or indirect
wholly-owned subsidiary of the Company, or (2) any person, group, corporation or
other entity shall acquire beneficial ownership (as determined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended, and rules and
regulations promulgated hereunder) of 50% or more of the Company’s outstanding
common stock; provided, however, that in all cases, any such event described in
this Section 5.6(a) will not be determined to constitute a Change in Control
unless the event constitutes either a “change in ownership,” “change in
effective control” or “change in the ownership of a substantial portion of the
assets” of the Company, as such terms are described in Treasury Regulation
Section 1.409A-3(i)(5).

(b) Limitation on Change in Control Payments. Notwithstanding anything in this
Agreement to the contrary, in the event that it is determined by an independent
accounting firm chosen by mutual agreement of the parties that any economic
benefit, payment or distribution by the Company to or for the benefit of
Executive, whether paid, payable, distributed or distributable pursuant to the
terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the value of any such Payments payable under this
Agreement which constitute “parachute payments” under Section 280G(b)(2) of the
Code, as determined by the independent accounting firm, will be reduced so that
the present value of all Payments (calculated in accordance with Section 280G of
the Code and the regulations thereunder), in the aggregate, is equal to 2.99
times Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the
Code.

(c) Special Definition of “Good Reason”. For purposes of this Section 5.6, in
addition to the definition above, “Good Reason” will also include (i) any
material adverse change in Executive’s title, duties or reporting
responsibilities and (ii) with respect to Executive’s title, duties, reporting
responsibilities, compensation levels and situs of employment in effect after
the expiration of the Term, any material adverse change in such title, duties,
reporting responsibilities, compensation levels and situs of employment from
those in effect immediately prior to the expiration of the Term.

 

5



--------------------------------------------------------------------------------

6. Restrictions and Obligations of Executive.

6.1 Non-Disparagement. Executive will not at any time (whether during or after
the Term) publish or communicate to any person or entity any Disparaging
remarks, comments or statements concerning the Company or a Related Company, and
their respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors, assigns, clients and
agents. “Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity, morality, business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged.

6.2 Confidentiality. During the course of Executive’s employment, Executive has
had and will have access to certain trade secrets and confidential information
relating to the Company and the Related Companies which is not readily available
from sources outside the Company. The parties agree that the business in which
the Company engages is highly sales-oriented and the goodwill established
between Executive and the Company’s customers and potential customers is a
valuable and legitimate business interest worthy of protection under this
Agreement. Executive recognizes that, by virtue of Executive’s employment by the
Company, Executive is granted otherwise prohibited access to the Company’s
confidential and proprietary data which is not known to its competitors and
which has independent economic value to the Company and that Executive will gain
an intimate knowledge of the Company’s business and its policies, customers,
employees and trade secrets, and of other confidential, proprietary, privileged
or secret information of the Company and its clients (collectively, all such
nonpublic information is referred to as “Confidential Information”). This
Confidential Information includes, but is not limited to, data relating to the
Company’s marketing and servicing programs, procedures and techniques, business,
management and personnel strategies, analytic tools and processes, the criteria
and formulae used by the Company in pricing its insurance products and claims
management, loss control and information management services, the Company’s
computer system, reinsurance marketing program and the skill of marketing and
selling products, the structure and pricing of special reinsurance products or
packages that the Company has negotiated with various underwriters, lists of
prospects, customer lists and renewals, the identity, authority and
responsibilities of key contacts at clients’ accounts, the composition and
organization of clients’ business, the peculiar risks inherent in a client’s
operations, highly sensitive details concerning the structure, conditions and
extent of a client’s existing insurance and reinsurance coverages, policy
expiration dates and premium amounts, commission rates, risk management service
arrangements, loss histories and other data showing clients’ particularized
insurance requirements and preferences.

Except as required by law or an order of a court or governmental agency with
jurisdiction, Executive will not, during the Term or any time thereafter,
disclose any Confidential Information, directly or indirectly, to any person or
entity for any reason or purpose whatsoever, nor will Executive use it in any
way. Executive will take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. Executive understands and agrees that Executive will acquire no rights to
any such Confidential Information.

 

6



--------------------------------------------------------------------------------

At the Company’s request from time to time and upon the termination of
Executive’s employment for any reason, Executive will promptly deliver to the
Company all copies and embodiments, in whatever form, of all Confidential
Information in Executive’s possession or within Executive’s control (including,
but not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential
Information) irrespective of the location or form of such material. If requested
by the Company, Executive will provide the Company with written confirmation
that all such materials have been delivered to the Company as provided herein.

6.3 Non-Solicitation or Hire. During the Term and for a period of one (1)-year
following the termination of Executive’s employment for any reason, Executive
will not directly or indirectly solicit or attempt to solicit or induce,
directly or indirectly, (1) any party who is a client, customer or policyholder
of the Company or a Related Company, or who was a client, customer or
policyholder of the Company or a Related Company at any time during the one
(1)-year period immediately prior to the date of termination, for the purpose of
marketing, selling or providing to any such party any services or products
offered by or available from the Company or a Related Company and (2) any
employee of the Company or a Related Company or any person who was an employee
of the Company or a Related Company during the one (1)-year period immediately
prior to the date Executive’s employment terminates to terminate such employee’s
employment relationship with the Company or a Related Company, in either case,
to enter into a similar relationship with Executive or any other person or any
entity in competition with the Company or a Related Company. During the Term and
for a period of one (1)-year following the termination of Executive’s employment
for any reason, Executive will not enter into an employment relationship,
directly or indirectly, with any employee of the Company or a Related Company or
any person who was an employee of the Company or a Related Company during the
one (1)-year period immediately prior to the date Executive’s employment
terminates.

6.4 Non-Competition. During the Term and for a period of one (1)-year following
the Executive’s termination of employment for any reason, Executive will not,
whether individually, as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or in any other capacity,
other than on behalf of the Company or a Related Company, organize, establish,
own, operate, manage, control, engage in, participate in, invest in, permit
Executive’s name to be used by, act as a consultant or advisor to, render
services for (alone or in association with any person, firm, corporation or
business organization) or otherwise assist any person or entity that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
which engages or proposes to engage in any business conducted by the Company or
a Related Company during the one (1)-year period immediately prior to the date
Executive’s employment terminates.

6.5 Company Policies. During the Term and all periods thereafter, Executive will
remain in strict compliance with the Company’s policies and guidelines,
including the Company’s code of business conduct or code of ethics.

 

7



--------------------------------------------------------------------------------

7. Representations and Warranties by Executive. Executive represents and
warrants the following:

7.1 Skills and Competencies. Any resume, employment history or related
information directly or indirectly provided by Executive to the Company, whether
orally or in writing, is true, complete and accurate in all respects. Further,
Executive is qualified by education and experience to perform the duties
contemplated by this Agreement.

7.2 Absence of Restrictions. Executive is not a party to or subject to any
restrictive covenants, legal restrictions or other agreements in favor of any
entity or person which would in any way preclude, inhibit, impair or limit
Executive’s ability to perform Executive’s obligations under this Agreement,
including, but not limited to, non-competition agreements, non-solicitation
agreements or confidentiality agreements.

7.3 Absence of Litigation. Within the 5-year period ending on the Effective
Date, Executive has not been involved in any proceeding, claim, lawsuit or
investigation alleging wrongdoing by Executive in connection with any prior
employer before any court or public or private arbitration board or panel.

8. Remedies; Specific Performance. The parties acknowledge and agree that
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 6 will result in irreparable and continuing damage to the Company and
the Related Companies for which there may be no adequate remedy at law and that
the Company and the Related Companies are entitled to equitable relief,
including specific performance and injunctive relief as remedies for any such
breach or threatened or attempted breach. Executive consents to the grant of an
injunction (temporary or otherwise) against Executive or the entry of any other
court order against Executive prohibiting and enjoining Executive from
violating, or directing Executive to comply with, any provision of Section 6.
Executive also agrees that such remedies are in addition to any and all
remedies, including damages, available to the Company and the Related Companies
against Executive for such breaches or threatened or attempted breaches. In
addition, without limiting the Company’s and the Related Companies’ remedies for
any breach of any restriction on Executive set forth in Section 6, except as
required by law, Executive is not entitled to any payments set forth in Sections
5.2 or 5.3 if Executive has breached the covenants contained in Section 6.
Executive will immediately return to the Company any such payments previously
received under Sections 5.2 or 5.3 upon such a breach and, in the event of such
breach, the Company will have no obligation to pay any of the amounts that
remain payable by the Company under Sections 5.2 or 5.3.

9. Code Section 409A. Notwithstanding anything herein to the contrary, any
payments to be made to Executive under this Agreement shall be made in
accordance with Section 409A of the Code. If the Company determines that
Executive is not a “specified employee” as defined in Section 409A of the Code
as of the date of Executive’s termination, no payment described in Section 5.2
will be paid earlier than the date on which Executive incurs a “separation from
service” as that term is defined in Section 409A of the Code. If the Company
determines that Executive is a specified employee as of the date of Executive’s
termination, no payment described in Section 5.2 will be paid earlier than the
date that is six (6) months after the date on which Executive incurs a
separation from service, but will be paid during the calendar year following the
year in which the termination occurs and within 30 calendar days of the earliest
possible date permitted under Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

10. Notice. For purposes of this Agreement, all notices and other communications
will be in writing and will be deemed to have been duly given when delivered or
when mailed by United States registered or certified mail, return receipt
requested, first-class postage prepaid, addressed as follows:

 

If to Executive:   If to the Company:

Stephen J. Donaghy

to Executive’s most recent

address on file with the Company

 

1110 West Commercial Boulevard

Fort Lauderdale, Florida 33309

Attn: Janet Conde

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
is effective only upon actual receipt.

11. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

12. Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

13. Governing Law: This Agreement will be governed and construed in accordance
with the laws of the State of Florida applicable to agreements made and not to
be performed entirely within such state, without regard to conflicts of laws
principles.

14. Venue. The parties agree that the exclusive venue for any litigation
relating to this Agreement will be the state courts located in Broward County,
Florida and the United States District Court, Southern District of Florida, Fort
Lauderdale Division in Broward County, Florida. The parties waive any rights to
object to venue as set forth herein, including any argument of inconvenience for
any reason.

15. Assignability by the Company and Executive. The Company may assign this
Agreement, and the rights and obligations hereunder, at any time. Other than to
the extent provided in Section 5.4, Executive may not assign this Agreement or
the rights and obligations hereunder.

16. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which will constitute one and the same
instrument.

17. Headings. The headings in this Agreement are for convenience of reference
only and will not limit or otherwise affect the meaning of terms contained
herein.

 

9



--------------------------------------------------------------------------------

18. Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement will remain
in full force and effect and will in no way be affected or impaired or
invalidated. If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court will reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable. Executive acknowledges
that the restrictive covenants contained in Section 6 are a condition of this
Agreement and are reasonable and valid in temporal scope and in all other
respects.

19. Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due hereunder, the amount of withholding taxes
due any federal, state or local authority in respect of such benefit or payment
and to take such other action as may be necessary in the Company’s opinion to
satisfy all obligations for the payment of such withholding taxes.

[signatures on following page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

/s/ Stephen J. Donaghy

Stephen J. Donaghy

 

UNIVERSAL INSURANCE HOLDINGS, INC. By:  

/s/ Sean P. Downes

Name: Sean P. Downes

Title: President and Chief Executive Officer

[2013 DONAGHY EMPLOYMENT AGREEMENT SIGNATURE PAGE ]